Citation Nr: 1607753	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypoparathyroidism.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety disorder, to include as secondary to service-connected deviated nasal septum and non-service connected hypoparathyroidism.

3.  Entitlement to a compensable rating for service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1980 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Regional Office (RO) in New York, New York.

The Board previously considered this appeal in October 2013, and remanded these issues for further development in order to conduct medical record requests and clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.

The issue of entitlement to service connection for acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypoparathyroidism clearly and unmistakably existed prior to service and was not aggravated by service.

2.  On January 13, 2014, prior to the promulgation of a decision in the appeal, VA received correspondence from the Veteran, in response to the November 2013 Supplemental Statement of the Case, that she accepted the RO's decision to deny an increased rating for her service-connected deviated nasal septum. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypoparathyroidism have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an increased rating for deviated nasal septum have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to her country and is sympathetic to her medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Hypoparathyroidism

The Veteran contends that she developed hypoparathyroidism during service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that the pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).  The Veteran's service records do not contain an entrance examination.  See Formal Finding of Unavailability, received October 28, 2013.  As a result, the presumption of soundness applies.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As explained below, there is clear and unmistakable evidence that the Veteran's hypoparathyroidism existed prior to service and that it was not aggravated by service.

Service treatment records from November 1983 show that the Veteran had a diagnosis for hypoparathyroidism.  However, as reported below, the record contains a December 1983 (the same month of her service discharge) medical report including a diagnosis of hypothyroidism.  The next month, she received VA treatment for this disorder and at which time it was reported that she had a preservice history of hypothyroidism.  

On VA examination in August 2013, the Veteran stated that she developed hypoparathyroidism after a motor vehicle accident during service in 1983.  She also said that she "saw a [primary care physician] during 'middle school' that put her on a multivitamin and told [her] to drink [a] lot of milk for [vitamin] D."  The examiner noted that the Veteran has been prescribed medication for hypoparathyroidism since 1983.  He also reported that the Veteran's calcium levels have been stable in recent years.  The Veteran said that her medications have been stable for many years.  The examiner took note of a VA treatment record in the Veteran's file from January 1984, which states that the Veteran has a history of "idiopathic hypoparathyroidism," and originally showed symptoms at the age of 12 "when she developed cramps in her legs while running."  The treatment record further reported that the Veteran "was found to have an abnormally low calcium and was placed on calcium supplements and vitamin D.  She was treated for a short while and was essentially asymptomatic until October of 1983, when at that time [she] noticed recurrence of muscle cramping."  

The VA examiner also notes a follow-up VA treatment record from January 1984 wherein the attending physician contacted the Veteran's primary care physician from the period prior to her entering military service.  According to the VA examiner, the Veteran's former primary care physician confirmed her medical chart lab results from July 1977, which revealed "calcium and [parathyroid hormone] levels consistent [with] the [diagnosis] of hypoparathyroidism."  Based on the foregoing, the VA examiner opined that the "[diagnosis] of hypoparathyroidism was present prior to service, even though the [Veteran] herself may not have been aware of that specific [diagnosis]."  He added that hypoparathyroidism "is a disease and there is no evidence that it is an inherited condition as there is no family [history] of similar [diagnoses].  It is a lifelong condition that is treated with calcium and [vitamin] D supplementation."  He then specified that the Veteran's hypoparathyroidism "would not have been permanently aggravated by her military service in any way.  Therefore, it is less likely than not related to her military service."  The Board finds this medical opinion provides clear and unmistakable evidence that the Veteran's current condition pre-existed service and was not aggravated by service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran claims that she was not diagnosed with hypoparathyroidism until January 1984 and that her doctor linked this disease to the head trauma from her motor vehicle accident that occurred during service.  See Statement In Support of Claim, received January 13, 2014.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, hypoparathyroidism is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  Furthermore, the evidence of record indicates that the Veteran's doctor from January of 1984 did not attribute this disease to the motor vehicle accident that occurred during service.

After a full review of the record, the weight of the evidence clearly and unmistakably demonstrates that the Veteran's hypoparathyroidism pre-existed service and was not aggravated during service for the reasons discussed above.  The benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Withdrawal of Increased Rating Claim

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  

In this case, the Veteran sent correspondence to the Board in January 2014, 
After the issuance of the last supplemental statement of the case in November 2013, addressing the claim, the Veteran submitted handwritten correspondence in January 2014, which included the Veteran's name, claim number, and the following statement: "1.  Deviated Nasal Septum.  I accept your decision."  The Veteran then listed the two other issues on appeal and expanded on her disagreements with the continued denials of these claims.  Effectively, the Veteran withdrew her appeal on the increased rating claim for her service-connected deviated nasal septum. 

When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the increased rating claim for service-connected deviated nasal septum is not appropriate and the Veteran's appeal for this issue should be dismissed.  Id.  




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in January 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the January 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to her claim in February 2009 and August 2013.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this appeal in August 2013.  The Board instructed the AOJ to request additional medical records, obtain addendum VA examination opinions, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for hypoparathyroidism is denied.

The claim for a compensable rating for service-connected deviated nasal septum is dismissed.  

REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal for this issue so that she is afforded every possible consideration.

The Veteran maintains that service connection is warranted for an acquired psychiatric disorder, secondary to the hypoparathyroidism and/or nasal deformity.  38 C.F.R. § 3.310.  In providing an opinion in February 2009, a VA psychiatrist, in essence, stated that it was possible, but unlikely that her hypoparathyroidism and/or nasal defect are related to her psychiatric disorders.  She also stated that she could not resolve this issue without resorting to mere speculation.  The Board believes that medical clarification is necessary to comply with 38 C.F.R. § 3.159(c)(4).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

Most recently, the same VA psychiatrist conducted another examination in August 2013 to readdress the inadequacy of her prior medical opinion.  The examiner noted the Veteran's prior mental history and previous mental diagnoses.  He stated that the "Veteran does not meet the criteria for any mental disorder at this time."  Regardless, the examiner did not discuss the prior psychiatric diagnoses that were given during the relevant appeal period.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As a result, medical clarification to determine whether the Veteran's prior diagnoses are related to service or a service-connected disability is still necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, this issue is REMANDED for the following action:

1.  Obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorder, to include anxiety and depression.  The claims file should be made available to the examiner for review.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disorders, to include any diagnoses made during the appeal period, are causally related (either due to or aggravated) to service or her service-connected deviated nasal septum.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran and her representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


